        Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 1 of 23




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAZAW GHAFOUR,                           :
                                         :    CIVIL ACTION NO.:
              Plaintiff,                 :
                                         :
      v.                                 :
                                         :
                                         :
ADVANCED CONVERSION                      :    JURY TRIAL DEMANDED
TECHNOLOGY, INC.                         :
                                         :    ELECTRONICALLY FILED
              Defendant.                 :

                                   COMPLAINT

      Plaintiff, RAZAW GHAFOUR, a resident of Dauphin County, Pennsylvania,

by and through her attorneys, WEISBERG CUMMINGS, P.C., brings this civil

action for damages against the above-named Defendant, ADVANCED

CONVERSION TECHNOLOGY, INC., demands a trial by jury, and complains and

alleges as follows:

                           JURISDICTION AND VENUE

      1.     The Complaint alleges illegal discrimination on the basis of Plaintiff’s

race, religion and national origin in violation of the laws and statutes of the United

States of America, specifically, Section 1981 of the Civil Rights Act of 1866

(“Section 1981”), as amended, 42 U.S.C. §1981, Title VII of the Civil Rights Act of

1964 (“Title VII”), as amended, 42 U.S.C. §2000e et seq., and 28 U.S.C. §§1331

and 1343., as well as pendent state law claims arising under the provisions of the
          Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 2 of 23




laws of the Commonwealth of Pennsylvania, to wit, the Pennsylvania Human

Relations Act, as amended, 43 P.S. §951, et seq. (the “PHRA”).

      2.      The jurisdiction of this Court over this Complaint is based upon federal

question jurisdiction pursuant to 28 U.S.C. §§1331 and 1343, in that this district

court has original jurisdiction of all civil actions arising under the laws of the United

States.

      3.      This Court has, and should exercise, jurisdiction over Plaintiff’s state

law claims pursuant to 28 U.S.C. §1367.

      4.      Venue is proper in the Middle District of Pennsylvania pursuant to 28

U.S.C. §1391(b) because a substantial part of the events or omissions giving rise to

these claims occurred in this Judicial District, and under 42 U.S.C. §2000e-5(f)(3),

in that among other things the unlawful discrimination practices that are the subject

of this action were committed in this Judicial District.

      5.      Declaratory relief is sought pursuant to 28 U.S.C. §§2201 and §2202.

                                   THE PARTIES

      6.      Plaintiff, Razaw Ghafour (“Ms. Ghafour” or “Plaintiff”), is an adult

female of Irano-Afghan Race, Iranian/Persian national origin, and Muslim religion

residing at 6326 Pine Street, Harrisburg, Dauphin County, Pennsylvania 17112.

      7.      Defendant, Advanced Conversion Technology, Inc. (“ACT” or

“Defendant”), is a Pennsylvania business corporation providing military power


                                           2
         Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 3 of 23




supply solutions, with a registered office, headquarters and production facility

located at 2001 Fulling Mill Road, Middletown, Dauphin County, Pennsylvania,

17057.

        8.    At all times relevant to this Complaint, ACT employed in excess of

fifteen (15) employees, including Ms. Ghafour, making ACT an “employer” as

defined under Title VII and the PHRA.

                      ADMINISTRATIVE PROCEEDINGS

        9.    On or about March 4, 2020, Ms. Ghafour filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”),

which was docketed as Charge No. 530-2020-04257, alleging Defendant

discriminated against her on the basis of race, national origin, religion, including

wrongful discharge and retaliation, along with instructions for the EEOC to dual file

her discrimination claims with the Pennsylvania Human Relations Commissions (the

“PHRC”).

        10.   Ms. Ghafour has been advised of her individual right to bring a civil

action by receiving a Notice of Right to Sue from the EEOC, dated February 26,

2021.

        11.   Plaintiff has exhausted all administrative remedies available to her, and

all necessary and appropriate EEOC and PHRC administrative prerequisites to the

filing of this Complaint have occurred and been satisfied.


                                           3
        Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 4 of 23




                           STATEMENT OF FACTS

      12.    Ms. Ghafour was employed by ACT for five (5) years and six (6)

months as an Assembler until her termination on or about March 4, 2020.

      13.    From the beginning of her employment, Ms. Ghafour was subjected to

disparate treatment and a hostile work environment on the basis of her Middle

Eastern race, Iraqi and Kurdish national origin and Muslim religion.

      14.    Ms. Ghafour was hired as an Assembler in or around September 2014,

the essential job duties of which were hand-soldering components onto circuit

boards and connecting the circuit boards to their assemblies.

      15.    Immediately after she began working at ACT, Ms. Ghafour’s

supervisor Marci James treated Ms. Ghafour differently than she treated non-Middle

Eastern, Iraqi, or Muslim employees.

      16.    Ms. James did not allow Ms. Ghafour to perform the duties of an

Assembler, but instead placed Ms. Ghafour in a Pre-Production position – a position

for which Ms. Ghafour did not apply nor accept in her employment offer from ACT.

      17.    While working in Pre-Production, Ms. Ghafour observed multiple,

similarly-situated white employees hired as Assemblers who began immediately

working in the Assembler position without being placed in Pre-Production

beforehand as was Ms. Ghafour.




                                         4
        Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 5 of 23




      18.    In addition to the aforementioned pattern of disparate treatment by Ms.

James in regard to Ms. Ghafour’s job duties, throughout Ms. Ghafour’s tenure with

ACT she was subject to vicious, vile harassment by her coworkers on the basis of

her race, her national origin and her religion.

      19.    On a continuing, persistent basis, Ms. Ghafour was called a “terrorist”

by several of her ACT coworkers.

      20.    This harassment heightened after Ms. Ghafour returned to work

following a trip to Iraq to visit her family. Upon her return to work, Ms. Ghafour

was accused by her coworkers of “making bombs” and “blowing shit up” while she

was visiting with her family.

      21.    This harassment escalated to coworkers frequently telling Ms. Ghafour

to “go back to Iraq[.]”

      22.    At or around the same time Ms. Ghafour was told to “go back to Iraq[,]”

Ms. Ghafour was attempting to read aloud to her coworkers a note written by an

Inspector, which was written in sloppy cursive and made the writing difficult for Ms.

Ghafour to see and decipher. Multiple coworkers began taunting Ms. Ghafour,

stating that she “did not know how to read.” These false accusations were made by

the same coworkers who regularly referred to Ms. Ghafour as a “terrorist[.]”

      23.    Ms. Ghafour made numerous complaints to ACT’s Human Resources

Manager, Becky Carpenter, about the harassment she endured at ACT based on her


                                           5
          Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 6 of 23




race, her national origin and her religion, and eventually requested to be transferred

to a different department at ACT.

      24.     Ms. Carpenter informed Ms. Ghafour that she would direct the

employees who were harassing Ms. Ghafour to apologize to her, but that no other

disciplinary actions would be taken. Ms. Carpenter authorized Ms. Ghafour to

transfer to another department at ACT.

      25.     Following this transfer to another department, the harassment

continued. In the new department, Ms. Ghafour worked under Supervisor Edward

Boland.

      26.     In this new department, Ms. Ghafour was primarily tasked with mixing

and measuring chemicals; again, a position that was not the Assembler role for which

Ms. Ghafour was hired by ACT to perform.

      27.     Mr. Boland frequently chastised Ms. Ghafour and scrutinized her work

at a far more detailed and aggressive manor than he did to each of Ms. Ghafour’s

similarly-situated white coworkers who were performing at the same level as Ms.

Ghafour.

      28.     Particularly, Mr. Boland would frequently criticize Ms. Ghafour for not

properly mixing chemicals.

      29.     Ms. Ghafour does not have experience with chemical-based work nor

did she ever represent to ACT that she had experience with chemical-based work.


                                          6
        Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 7 of 23




Additionally, she was not appropriately trained for this position, and was merely

placed in this position because ACT seemingly refused to allow Ms. Ghafour to

perform the job for which she was hired – an Assembler.

      30.    Ms. Ghafour also reported Mr. Boland’s discriminatory behavior to Ms.

Carpenter and nothing was done by ACT’s Human Resources in an attempt to

address or end such behavior.

      31.    On or around February 28, 2020, Ms. Ghafour learned that several of

her similarly-situated coworkers in her department of the same job title – all of whom

were non-Persian and non-Muslim – received a raise in their hourly pay rate; Ms.

Ghafour did not receive this pay raise.

      32.    After inquiring with Ms. Carpenter about this ongoing disparate

treatment, which was now affecting Ms. Ghafour’s pay, Ms. Ghafour was given the

pretextual excuse by Ms. Carpenter that issues with her time and attendance were

the reason she did not receive the raise. Ms. Ghafour had not been made aware of

any alleged issues with her attendance.

      33.    Frustrated by Ms. Carpenter’s failure to acknowledge Ms. Ghafour’s

ongoing complaints of harassment and unfair treatment, Ms. Ghafour met with Lou

Reis, the former and since-deceased owner of ACT, to discuss the disparate

treatment she received over the course of her employment at ACT as well as her

alleged “issues” with mixing chemicals. Ms. Ghafour informed Mr. Reis that this


                                          7
         Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 8 of 23




cruel and unlawful treatment was ongoing, that it was not handled appropriately by

Ms. Carpenter, and that she expressly believed it to be based on her race, her national

origin and her religion.

        34.   On or about March 4, 2020 – mere days after Ms. Ghafour formally

complained to Mr. Reis about the workplace discrimination – Ms. Ghafour’s

employment at ACT was terminated over the telephone by Ms. Carpenter, who

alleged that Mr. Boland discovered a mistake with a chemical mixture Ms. Ghafour

conducted days prior. This was the first time Ms. Ghafour was made aware of the

alleged mistake.

        35.   Based upon these facts, Ms. Ghafour believes she was discriminated

against and subjected to a racially hostile work environment on the basis of her

Irano-Afghan race, her Irani-Persian national origin and her Muslim religion, as well

as retaliated against by being terminated for continuously reporting the

aforementioned race discrimination under the pretext that she made a mistake at

work.




                                          8
        Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 9 of 23




                                      COUNT I

                       VIOLATIONS OF 42 U.S.C. § 1981
                            Race Discrimination

      36.    All prior paragraphs are incorporated herein as if set forth fully below.

      37.    At all times relevant herein, Plaintiff maintained or sought to maintain

a contractual relationship with Defendant (i.e., an employment relationship).

      38.    At all times relevant herein, Defendant acted by and through its agents,

servants, and employees to intentionally discriminate against Plaintiff on the basis

of her Middle Eastern race, and thereby denied her the benefits of the contractual

relationship she has entered into with the Defendant.

      39.    Plaintiff has suffered damages as a direct result of Defendant’s

aforesaid unlawful actions.

      WHEREFORE, Plaintiff, Razaw Ghafour, seeks the damages against

Defendant, Advanced Conversion Technology, Inc., as set forth in the Ad Damnum

clause of the instant Complaint, infra., which total amount exceeds the jurisdictional

limits for mandatory arbitration referral.




                                             9
       Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 10 of 23




                                     COUNT II

                       VIOLATIONS OF 42 U.S.C. § 1981
                               Retaliation

      40.    All prior paragraphs are incorporate herein as if set forth fully below.

      41.    At all times relevant herein, Plaintiff maintained or sought to maintain

a contractual relationship with Defendant (i.e., an employment relationship).

      42.    At all times relevant herein, Defendant acted by and through its agents,

servants, and employees to retaliate against Plaintiff by treating her less favorably

than her Caucasian and non-Middle Eastern coworkers and terminating her

employment after she made frequent complaints of discrimination on the basis of

her Middle Eastern race, and thereby denying her the benefits of the contractual

relationship she has entered with Defendant.

      43.    Plaintiff has suffered damages as a direct result of Defendant’s

aforesaid unlawful actions.

      WHEREFORE, Plaintiff, Razaw Ghafour, seeks the damages against

Defendant, Advanced Conversion Technology, Inc., as set forth in the Ad Damnum

clause of the instant Complaint, infra., which total amount exceeds the jurisdictional

limits for mandatory arbitration referral.




                                             10
        Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 11 of 23




                                     COUNT III

                            VIOLATIONS OF TITLE VII
                                Race Discrimination

      44.    All prior paragraphs are incorporated herein as if set forth fully below.

      45.    Plaintiff was subjected to discrimination on the basis of her Middle

Eastern race in violation of Title VII, as described above.

      46.    The race discrimination to which Plaintiff was subjected would have

detrimentally affected any reasonable person in her position.

      47.    Defendant’s failure to maintain a workplace free from race

discrimination was intentional, malicious, and in reckless indifference to Plaintiff’s

protected federal rights.

      48.    At all times relevant and material to this Complaint, Plaintiff was a

member of a protected class.

      49.    As a result of Defendant’s actions, Plaintiff has had her reputation

damages and standing in the community lowered, has suffered and continues to

suffer pain, humiliation, ridicule, and embarrassment, has endured public

humiliation, ridicule and embarrassment before her family and friends, as well as

sustained economic losses.

      50.    Plaintiff has suffered and continues to suffer irreparable harm as a result

of Defendant’s violation of her protected federal rights.



                                          11
        Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 12 of 23




      WHEREFORE, Plaintiff, Razaw Ghafour, seeks the damages against

Defendant, Advanced Conversion Technology, Inc., as set forth in the Ad Damnum

clause of the instant Complaint, infra., which total amount exceeds the jurisdictional

limits for mandatory arbitration referral.

                                     COUNT IV

                            VIOLATIONS OF TITLE VII
                            National Origin Discrimination

      51.    All prior paragraphs are incorporated herein as if set forth fully below.

      52.    Plaintiff was subjected to discrimination on the basis of her Iraqi and

Kurdish national origin in violation of Title VII, as described above.

      53.    The national origin discrimination to which Plaintiff was subjected

would have detrimentally affected any reasonable person in her position.

      54.    Defendant’s failure to maintain a workplace free from national origin

discrimination was intentional, malicious, and in reckless indifference to Plaintiff’s

protected federal rights.

      55.    At all times relevant and material to this Complaint, Plaintiff was a

member of a protected class.

      56.    As a result of Defendant’s actions, Plaintiff has had her reputation

damages and standing in the community lowered, has suffered and continues to

suffer pain, humiliation, ridicule, and embarrassment, has endured public



                                             12
        Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 13 of 23




humiliation, ridicule and embarrassment before her family and friends, as well as

sustained economic losses.

      57.    Plaintiff has suffered and continues to suffer irreparable harm as a result

of Defendant’s violation of her protected federal rights.

      WHEREFORE, Plaintiff, Razaw Ghafour, seeks the damages against

Defendant, Advanced Conversion Technology, Inc., as set forth in the Ad Damnum

clause of the instant Complaint, infra., which total amount exceeds the jurisdictional

limits for mandatory arbitration referral.

                                     COUNT V

                            VIOLATIONS OF TITLE VII
                              Religious Discrimination

      58.     All prior paragraphs are incorporated herein as if set forth fully below.

      59.    Plaintiff was subjected to discrimination on the basis of her Muslim

religion in violation of Title VII, as described above.

      60.    The religious discrimination to which Plaintiff was subjected would

have detrimentally affected any reasonable person in her position.

      61.    Defendant’s failure to maintain a workplace free from religious

discrimination was intentional, malicious, and in reckless indifference to Plaintiff’s

protected federal rights.




                                             13
       Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 14 of 23




      62.    At all times relevant and material to this Complaint, Plaintiff was a

member of a protected class.

      63.    As a result of Defendant’s actions, Plaintiff has had her reputation

damages and standing in the community lowered, has suffered and continues to

suffer pain, humiliation, ridicule, and embarrassment, has endured public

humiliation, ridicule and embarrassment before her family and friends, as well as

sustained economic losses.

      64.    Plaintiff has suffered and continues to suffer irreparable harm as a result

of Defendant’s violation of her protected federal rights.

      WHEREFORE, Plaintiff, Razaw Ghafour, seeks the damages against

Defendant, Advanced Conversion Technology, Inc., as set forth in the Ad Damnum

clause of the instant Complaint, infra., which total amount exceeds the jurisdictional

limits for mandatory arbitration referral.

                                     COUNT VI

                          VIOLATIONS OF TITLE VII
                         Hostile Work Environment - Race

      65.    All prior paragraphs are incorporate herein as if set forth fully below.

      66.    Plaintiff was subjected to harassment (a hostile work environment) on

the basis of her Middle Eastern race, as set forth above.




                                             14
        Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 15 of 23




      67.    The race harassment (hostile work environment) to which Plaintiff was

subjected would have detrimentally affected any reasonable person in her position.

      68.    Defendant’s failure to maintain a workplace free from harassment

(hostile work environment) on the basis of race was intentional, malicious, and in

reckless indifference to Plaintiff’s protected federal rights.

      69.    At all times relevant and material to this Complaint, Plaintiff was a

member of a protected class.

      70.    As a result of Defendant’s actions, Plaintiff has had her reputation

damaged and standing in the community lowered, has suffered and continues to

suffer pain, humiliation, ridicule, and embarrassment, has endured public

humiliation, ridicule, and embarrassment before her family and friends, as well as

sustained economic losses.

      71.    Plaintiff has suffered and continues to suffer irreparable harm as a result

of Defendant’s violation of his protected federal rights.

      WHEREFORE, Plaintiff, Razaw Ghafour, seeks the damages against

Defendant, Advanced Conversion Technology, Inc., as set forth in the Ad Damnum

clause of the instant Complaint, infra., which total amount exceeds the jurisdictional

limits for mandatory arbitration referral.




                                             15
        Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 16 of 23




                                       COUNT VII

                            VIOLATIONS OF TITLE VII
                     Hostile Work Environment - National Origin

      72.       All prior paragraphs are incorporate herein as if set forth fully below.

      73.       Plaintiff was subjected to harassment (a hostile work environment) on

the basis of her Iraqi and Kurdish national origin, as set forth above.

      74.       The national origin harassment (hostile work environment) to which

Plaintiff was subjected would have detrimentally affected any reasonable person in

her position.

      75.       Defendant’s failure to maintain a workplace free from harassment

(hostile work environment) on the basis of national origin was intentional, malicious,

and in reckless indifference to Plaintiff’s protected federal rights.

      76.       At all times relevant and material to this Complaint, Plaintiff was a

member of a protected class.

      77.       As a result of Defendant’s actions, Plaintiff has had her reputation

damaged and standing in the community lowered, has suffered and continues to

suffer pain, humiliation, ridicule, and embarrassment, has endured public

humiliation, ridicule, and embarrassment before her family and friends, as well as

sustained economic losses.




                                            16
        Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 17 of 23




      78.    Plaintiff has suffered and continues to suffer irreparable harm as a result

of Defendant’s violation of his protected federal rights.

      WHEREFORE, Plaintiff, Razaw Ghafour, seeks the damages against

Defendant, Advanced Conversion Technology, Inc., as set forth in the Ad Damnum

clause of the instant Complaint, infra., which total amount exceeds the jurisdictional

limits for mandatory arbitration referral.

                                    COUNT VIII

                         VIOLATIONS OF TITLE VII
                       Hostile Work Environment - Religion

      79.    All prior paragraphs are incorporate herein as if set forth fully below.

      80.    Plaintiff was subjected to harassment (a hostile work environment) on

the basis of her Muslim religion, as set forth above.

      81.    The religious harassment (hostile work environment) to which Plaintiff

was subjected would have detrimentally affected any reasonable person in her

position.

      82.    Defendant’s failure to maintain a workplace free from harassment

(hostile work environment) on the basis of religion was intentional, malicious, and

in reckless indifference to Plaintiff’s protected federal rights.

      83.    At all times relevant and material to this Complaint, Plaintiff was a

member of a protected class.



                                             17
       Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 18 of 23




      84.    As a result of Defendant’s actions, Plaintiff has had her reputation

damaged and standing in the community lowered, has suffered and continues to

suffer pain, humiliation, ridicule, and embarrassment, has endured public

humiliation, ridicule, and embarrassment before her family and friends, as well as

sustained economic losses.

      85.    Plaintiff has suffered and continues to suffer irreparable harm as a result

of Defendant’s violation of his protected federal rights.

      WHEREFORE, Plaintiff, Razaw Ghafour, seeks the damages against

Defendant, Advanced Conversion Technology, Inc., as set forth in the Ad Damnum

clause of the instant Complaint, infra., which total amount exceeds the jurisdictional

limits for mandatory arbitration referral.

                                     COUNT IX

                          VIOLATIONS OF TITLE VII
                                 Retaliation

      86.    All prior paragraphs are incorporated herein as if set forth fully below.

      87.    As set forth above, subsequent to Plaintiff’s frequent complaints of

discrimination and harassment (hostile work environment) on the basis of her Irano-

Afghan race, her Iranian/Persian national origin, and her Muslim religion, Defendant

retaliated against Plaintiff by terminating her employment.




                                             18
       Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 19 of 23




      88.    As a result of Defendant’s actions, Plaintiff has had her reputation

damaged and standing in the community lowered, has suffered and continues to

suffer pain, humiliation, ridicule, and embarrassment, has endured public

humiliation, ridicule and embarrassment before her family and friends, as well as

sustained economic losses.

      WHEREFORE, Plaintiff, Razaw Ghafour, seeks the damages against

Defendant, Advanced Conversion Technology, Inc., as set forth in the Ad Damnum

clause of the instant Complaint, infra., which total amount exceeds the jurisdictional

limits for mandatory arbitration referral.

                                     COUNT X

                            VIOLATIONS OF PHRA
            Discrimination, Hostile Work Environment and Retaliation

      89.    All prior paragraphs are incorporated herein as if set forth full below.

      90.    This is an action arising under the provisions of the PHRA and this

Court has, and should exercise, pendant jurisdiction over the same because the

causes of action complained of in this Count X arise out of the same facts, events,

and circumstances as Counts III – IX and therefore judicial economy and fairness to

the parties dictate that this Count X be brought in the same Complaint.

      91.    By engaging in the creation of and fostering of a hostile work

environment, and by retaliating against Ms. Ghafour because of her race, national



                                             19
       Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 20 of 23




origin and religion, ACT violated the provisions of Title 43 P.S. § 955 which

prohibits harassment based on race, national origin and religion as well as retaliation

in response to a good faith report of harassment.

      WHEREFORE, Plaintiff, RAZAW GHAFOUR, seeks the damages set forth

in the Ad Damnum clause of the instance Complaint, infra., which total amount

exceeds the jurisdictional limits for mandatory arbitration referral.

               AD DAMNUM CLAUSE/PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Razaw Ghafour, prays that this Honorable Court

enters judgment in her favor and against Defendant, Advanced Conversion

Technology, Inc., and that it enters an Order as follows:

      a.     Defendant is to be permanently enjoined from discriminating,

             harassing, or retaliating against Plaintiff on the basis of her race,

             national origin, religion, and/or any basis prohibited under applicable

             federal and state law;

      b.     Defendant is to be prohibited from continuing to maintain its illegal

             policy, practice, or custom of discriminating, harassing, or retaliating

             against employees based on their race, national origin, religion, and/or

             any basis prohibited under applicable federal and state law, and is to be

             ordered to promulgate an effective policy against such discrimination

             and retaliation and to adhere thereto;


                                          20
 Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 21 of 23




c.   Defendant is to compensate Plaintiff, reimburse Plaintiff, and to make

     Plaintiff whole for any and all pay and benefits Plaintiff would have

     received had it not been for Defendant’s illegal actions, including but

     not limited to back pay, front pay, salary, pay increases, bonuses,

     medical and other benefits, training, promotions, pension and seniority.

     Plaintiff should be accorded those benefits illegally withheld from the

     date she first suffered discrimination, harassment and/or retaliation at

     the hands of Defendant until the date of verdict;

d.   Plaintiff is to be awarded actual damages, as well as damages for the

     pain, suffering, and humiliation caused to her by Defendant’s actions;

e.   Plaintiff is to be awarded Punitive damages as provided for under

     Section 1981 and Title VII;

f.   Plaintiff is to be accorded any and all other equitable and legal relief as

     the Court deems just, proper, and appropriate;

g.   Plaintiff is to be awarded the costs and expenses of this action and

     reasonable legal fees as provided by applicable federal and state law;

h.   Any verdict in favor of Plaintiff is to be molded by the Court to

     maximize the financial recovery available to the Plaintiff in light of the

     caps on certain damages set forth in applicable law;




                                   21
       Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 22 of 23




      i.     Plaintiff is to be granted such additional injunctive or other relief as she

             may request during the pendency of this action in an effort to ensure the

             Defendant does not engage – or ceases engaging – in illegal retaliation

             against the Plaintiff or other witnesses to this action; and

      j.     The Court is to maintain jurisdiction of this action after verdict to

             ensure compliance with its Orders therein.

                              DEMAND FOR JURY

      Pursuant to Federal Rule of Civil Procedure 38(b) and otherwise, Plaintiff

respectfully demands a trial by jury.




                                          22
      Case 1:21-cv-00803-SHR Document 1 Filed 05/03/21 Page 23 of 23




Dated: May 3, 2021                      Respectfully submitted,

                                        WEISBERG CUMMINGS, P.C.

                                        /s/ Derrek W. Cummings
                                        Derrek W. Cummings, Esquire
                                        PA Bar I.D. #: 83286
                                        dcummings@weisbergcummings.com

                                        /s/ Larry A. Weisberg
                                        Larry A. Weisberg, Esquire
                                        PA I.D. #: 83410
                                        lweisberg@weisbergcummings.com

                                        /s/ Steve T. Mahan
                                        Steve T. Mahan, Esquire
                                        PA I.D. #: 313550
                                        smahan@weisbergcummings.com

                                        2704 Commerce Drive, Suite B
                                        Harrisburg, PA 17110-9380
                                        (717) 238-5707
                                        (717) 233-8133 (Fax)

                                        Counsel for Plaintiff




                                   23
